Citation Nr: 1313029	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) and at a Board hearing before the undersigned Veterans Law Judge in March 2006 and September 2006, respectively; transcripts of those hearings are associated with the claims file.

The Board initially remanded this case in July 2007 before denying service connection for PTSD in an October 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in July 2011, at which time it vacated the Board's October 2009 decision and remanded the case back to Board for further development.  

The case was returned to the Board in February 2012, at which time the case was remanded for further development in compliance with the Court's Memorandum Decision.  


REMAND

In the February 2012 remand, the Board instructed that a medical opinion be obtained to address "whether the Veteran's behavior after August 5, 1964, was consistent with a reaction to a sexual assault."  The Veteran underwent a VA examination in June 2012, at which the VA examiner provided an opinion, but did not indicate what evidence had been relied to formulate the opinion.  The RO sought another opinion, which was obtained in January 2013.

In that January 2013 opinion, the examiner stated, "However there is no documentation of the Veteran being seen by the Emergency Room on the night or morning following his alleged sexual assault on August 5, 1964."  After review of the claims file, the Board notes that such a statement is inaccurate.  There is an August 5, 1964 service medical record entry that documents that the Veteran had a laceration above his right eye, which was sutured.  The Veteran claimed that the laceration was due to a fall.  (The Veteran later would state that he fabricated a fall instead of stating that he was raped.)  The Board, therefore, notes that the January 2013 opinion is in part based on an inaccurate factual premise.  Thus, a remand is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding other potentially corroborative secondary evidence in this case, the January 2013 reviewer additionally noted that the Veteran's work performance improved during his period after August 5, 1964, which is confirmed by his performance appraisal in April 1965.  

The Veteran has also maintained that he was angry throughout that period, which is demonstrated by his 5 different jobs held after that period and by his numerous UCMJ, Article 15 charges or incidents where his sergeant had to talk with him regarding behavior.  

The Board does note that the Veteran's April 1965 performance appraisal noted that the Veteran accommodated "scheduling changes" well.  Insofar as this is evidence that the Veteran's lay statements are true that he was transferred around the hospital to different "jobs" as needed, such must be addressed in any further opinion.  

The Board, however, notes that the transfer to different positions appears to be within the same hospital, and does not appear to be outside of the Veteran's assigned unit or to different units with different supervisors.  The Veteran also does not appear to have requested a transfer of duty station after the incident, even though he stated multiple times that he "feared for his life" because of death threats by the 3 individuals who assaulted him.

The Veteran further alleges that he was given extra work and that he thought he was given Article 15s.  He also stated that he had a court martial proceeding against him for fighting with a group of Turkish students at Lackland.  With regards to the Article 15s and the trouble alluded to in his statements, the Board notes that no corroborative evidence of any Article 15s or court martial appears in the Veteran's service personnel records .  Thus, while the Board notes that the Veteran is competent to make those statements, currently there is no corroborative evidence of such actions against him.  

Nevertheless, the Board finds that on remand another search for any and all service treatment and personnel records should be undertaken, including through any appropriate and official sources, particularly for any court martial actions that would have been documented during his period of service.  If any further search is fruitless and would be futile-particularly with respect to the court martial proceedings-the RO should so state in the record and notify the Veteran thereof.

The January 2013 reviewer also noted that the Veteran had a single instance of drinking in September 1964 documented in his service treatment records, but that this single instance did not demonstrate a pattern of behavior.  The Veteran has asserted that he heavily drank after the alleged rape occurred and that he medicated himself with alcohol.  However, it also appears that the Veteran's marriage in April 1965 to his wife significantly decreased and/or eliminated that behavior; the Veteran was shown in his Iroquois Center treatment records from 1976 to 1979 to not medicate his psychiatric problems at that time with alcohol and that he only had a single episode of heavy drinking following a church-related incident.  Regardless, there is still competent and credible evidence of increased alcohol consumption behavior as reported by the Veteran after the alleged rape but prior to his marriage; this must be addressed on remand.

It additionally appears that the Veteran qualified in December 1964 to become an ambulance driver-demonstrating increased proficiency and qualification courses had been taken-and he was reassigned as such in April 1965.  No mention of this additional qualification and job change was noted in the January 2013 opinion report.  

The Board further notes that the Veteran also petitioned to work as a salesmen in November 1964 on an off-duty employment position.  No mention of this fact was noted-or whether such an act is an implication of a change in behavior or an attempt to otherwise distance himself from his base.  Such should be addressed by any further opinion.

Finally, the Board noted that there is evidence that the Veteran had a thrombosed external hemorrhoid in December 1964 and that he had it drained and there was some clotting noted at that time.  The Board notes that the Veteran had evidence of hemorrhoids prior to service on his entrance report of medical history, but that the disability was not considered disabling.  On his separation examination, the Veteran was noted as having internal and external hemorrhoids, which did not have any sequalae.  

Given the Veteran's statements that he was rectally violated during the alleged August 5, 1964 incident, the Board finds that a medical opinion must be obtained, prior to review by psychiatric professional, in order to obtain an opinion as to whether such thrombosed hemorrhoids approximately 3 months after the incident is evidence of the August 5, 1964 incident, to include whether such is evidence of rectal penetration, and whether such is potentially corroborative of that alleged incident.  

Finally, any ongoing VA treatment records should also be obtained, and any information regarding any private psychiatric treatment after discharge from service, other than such records already in the record, should be elicited.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Topeka VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record, since his discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, including any records pertaining to court martial proceedings.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

4.  Furnish the Veteran's claims file to an appropriate VA examiner in order to provide a medical opinion regarding whether the evidence of record documents after-the-fact evidence of rectal penetration in his service treatment records.  

The examiner should be asked to opine whether the Veteran's December 1964 evidence of thrombosed external hemorrhoids and the subsequent treatment thereof is evidence tending to corroborate the Veteran's assertions that he was rectally penetrated in a sexual assault approximately 3 months prior to that treatment.  

In short, the examiner should opine whether this evidence is more likely, less likely, or at least as likely as not (50 percent or greater probability) such that it tends to prove that the Veteran was the victim of unwanted rectal penetration three months earlier.  (The examiner should note that the Veteran had a history of hemorrhoids and treatment prior to his enlistment, as noted in the March 1962 entry examination's report of medical history, as well as the separation examination's notation of internal and external hemorrhoids.)

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed explanation as to why this is so must be provided.

5.  After the above opinion has been obtained, request another medical opinion by a qualified reviewer in order to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the reviewer.  

Following review of the claims file, the reviewer should opine as to "whether the Veteran's behavior after August 5, 1964, or other evidence of record was consistent with a reaction to a sexual assault."  

The reviewer should address the fact that the Veteran was treated on August 5, 1964 for a laceration above his right eye; he was sutured at that time and reported that such laceration was due to a fall.  The examiner must also consider that the Veteran has asserted that he fabricated the fall story in order to hide his shame/guilt at being sexually assaulted.

The examiner should address all of the following in order to assess whether the evidence of record tends to corroborate the Veteran's alleged sexual assault on August 5, 1964:

(a) The Veteran's lay statements and those of his family members;
(b) The August 5, 1964 treatment for a laceration over his right eye which was sutured, the Veteran's report that he fell, and his subsequent statements which noted that he fabricated the story of a fall instead of reporting the sexual assault;
(c) The Veteran's improved work performance and appraisal in April 1965, and the preceding 1963 and 1964 psychiatric and work appraisal documents revealing the Veteran's dislike of his job and satisfactory work performance prior to August 1964;
(d) The Veteran's qualification as an ambulance driver in December 1964 and subsequent job change in April 1965; 
(e) The Veteran's hardship discharge in June 1965 because of his parents' health and the need for him to help run the family business;
(f) The Veteran's statements that he was transferred to at least 5 different jobs within the same hospital complex, and the April 1965 appraisal which demonstrates the Veteran's willing accommodation of changing work schedules; 
(g) The lack of any transfer of duty station request by the Veteran following August 5, 1964, despite "death threats";
(h) The November 1964 request to work in off-duty employment as a salesman;
(i) The Veteran's noted September 1964 incident of drinking, and his lay evidence of heavy alcohol use to "self-medicate" after the incident, but which seemed to be resolved by April 1965 after the Veteran's marriage;
(j) The Veteran's April 1965 marriage to his wife;
(k) Any obtained evidence regarding court martial proceedings, Article 15s or other evidence of record which demonstrates behavior infractions or increased strife in the workplace or other anger issues; 
(l) The obtained opinion regarding the Veteran's thrombosed hemorrhoids in December 1964 and any other physical evidence that might tend to corroborate a sexual assault, as obtained above; and,
(m) Any other potentially relevant evidence of record which may indicate a behavior change or otherwise corroborate the Veteran's alleged in-service sexual assault, as noted by 38 C.F.R. § 3.304(f)(5).

If the above evidence, in the reviewer's opinion, demonstrates that a sexual assault on August 5, 1964 occurred, the reviewer should then opine whether the Veteran's PTSD is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to or related to service, to include the August 5, 1964, putative assault.

All opinions must be accompanied by a clear explanation.  If the reviewer opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

